  Case 1:20-cr-00015-RPK Document 13 Filed 11/23/20 Page 1 of 1 PageID #: 77




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X

UNITED STATES OF AMERICA
                                                 Docket No.: 20-CR-15 (RPK)
         - against -

SERGEI DENKO,

                           Defendant.

---------------------------X

                       THIRD STIPULATION TO CONTINUE SENTENCING

         IT IS HEREBY STIPULATED AND AGREED, by the United States, through U.S.

Department of Justice, Tax Division, Trial Attorneys Sam Bean and Mark Kotila, and

Richard Kestenbaum, counsel for defendant Sergei Denko, that the sentencing hearing

scheduled for December 16, 2020, at 11 a.m. be vacated and set to a date and time

convenient to this Court, on or after February 1, 2020.

         Pursuant to Administrative Order No. 2020-13-2, the Chief Judge for the Eastern

District of New York has made a finding that felony sentencings cannot be conducted in

person at this time without seriously jeopardizing public health and safety. In accordance

with the terms of Order 2020-13-2, the parties agree that the sentencing in this matter may be

continued 90 days without serious harm to the interests of justice.


Dated:       November 23, 2020
                                                   /s/_Richard Kestenbaum_
                                                   Richard Kestenbaum
                                                   Counsel for Defendant

                                                   /s/ Sam Bean
                                                   Sam Bean
                                                   Mark W. Kotila
                                                   Trial Attorneys, U.S. Department of Justice
